DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) received on 08/10/2022.
Claims 21 and 22 are newly added. Claims 3 and 13 are cancelled. Claims 1, 2, 5, 7, 8, 10, 11, 12, 14, 16, 17, 19, and 20 are currently amended.  Claims 1, 2, 4-12, 14, and 16-22 are considered in this Office Action. Claims 1, 2, 4-12, 14, and 16-22 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but they overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, but do not overcome the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument and amendments with respect to the 101 rejection to claims have been considered, and are persuasive.
Applicant’s argument with respect to the 35 U.S.C. 103 rejection is primarily raised in light of applicant’s amendments. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 
The examiner notes that Applicant’s argument with respect to the 35 U.S.C. 103 rejection is primarily raised in light of applicant’s amendments. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-12, 14, and 16-22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11, and 22 each recite the following limitation “ after determining that the first machine will be able to trigger the deployment event, determining, using the processing circuitry, occurrence of the deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined work area, including determining that the first machine has entered the second segment of the predetermined work area based on the information indicating the location of the first machine in the first segment”, which renders the claim indefinite. The examiner notes that this claim limitation is based on the conditional step of “whether the first machine in the first segment will be able to trigger a deployment event…” step recited in claim 1, however the following limitation contradict a possible outcome of a conditional statement which is outside the claim scope. Examiner will interpret the “after determining…” step as an alternative step e.g. not required.
Claims 2, 4-10, 12, 14-19, and 20-22 depend from claims 1/11/20, respectively, and fail to cure the deficiency noted above, and are therefore similarly indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery J. Carter JR. (US 2005/0060127 A1, hereinafter “Carter” in view of Richard Jackson (US 2015/0379457 A1, hereinafter “Jackson”) in view of Jeremy Tinglerr (US 2018/0257228 A1, hereinafter “Tingler”) in view of Marcus Alexander Casal (US 2018/0143975 A1, hereinafter “Casal”).
Claim 1:
Carter teaches:
A method of optimal utilization of work machines for performing tasks across a predetermined work area, the method comprising:
electronically receiving, using processing circuitry, a single request to initiate a job on the predetermined work area that includes a first segment and a second segment (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))),
deploying, using the processing circuitry, in response to the single request, a first machine of the plurality of machines to the predetermined work area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14);
electronically receiving, using the processing circuitry, information indicating a location of the first machine in the first segment (para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
automatically deploying, in response to the signaling to automatically deploy the third machine, the third machine to execute the first task of the plurality of tasks autonomously (para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
automatically deploy a third machine proximate to the location of the first machine, to execute the first task of the plurality of tasks autonomously (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a);
wherein the single request to initiate the job on the predetermined work area is the only request to perform the job (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14),
wherein occurrence of the deployment event is determined prior to the first machine leaving the first segment ([0027] The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b) (the dispatch is determined prior the machine moves to the second location)),
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Jackson teaches:
the processing circuitry ([0038] processor and computer readable medium to execute stored instructions)
the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Tingler teaches:
determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task([0045] –[0050] describes  robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots, which describes conditional steps based on parameters(trigger) for deployment and task assignment of a task));
in response to determining that the first machine will be unable to trigger the deployment event, outputting signaling, using the processing circuitry, to automatically deploy a third machine … to the location of the first machine, to execute the first task of the plurality of tasks autonomously([0045] –[0050] describes  robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots);
after determining that the first machine will be able to trigger the deployment event, determining, using the processing circuitry, occurrence of the deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined work area, including determining that the first machine has entered the second segment of the predetermined work area based on the information indicating the location of the first machine in the first segment(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
in response to determining the occurrence of the deployment event based on the first machine entering the second segment, outputting signaling, using the processing circuitry, to deploy the second machine to the first segment of the predetermined work area to execute a second task of the plurality of tasks autonomously(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
and in response to the signaling to deploy the second machine, deploying, using the processing circuitry, the second machine to the first segment of the predetermined area to execute the second task of the plurality of tasks autonomously(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of Tingler to include dispatch an appropriate machine based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task and available machinery which will avoid any downtime.
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Casal teaches:
and wherein the second task is based on the first task and cannot occur without the first task being completed ([0466] a work unit may be composed of a plurality of dependent steps. The dependencies of performing other task actions based on the completion of a first task in the list of tasks may be determined. This may include taking a list of candidate steps for completing a work unit or task and determining what, if any dependencies may exist for each of the steps in the list on a first task. The list of steps may be predefined; based on historical associations among tasks; determined dynamically based on analysis of a work unit. [0467] At least one such dependency of a task step on an outcome of another task step task may be determined upon the completion of an initial task. In this way a next task, work unit, or task step may be dynamically determined during processing of a project, such as a translation project as a first task, work unit, or step may be finished. The completion of an initial task may be tracked so that the output of the initial task, along with the determined dependent task may be routed to an appropriate task entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Tingler to incorporate the teachings of Casal to include task dependency, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on dependent task.

Claim 2:
Carter teaches
The method of claim 1, wherein determining the occurrence of deployment event comprises: dividing the predetermined area into a plurality of segments, including the first and second segment, wherein a size of each of the plurality of segments is based on the characteristics of the first machine and the second machine, and based on the characteristics of the predetermined work area (paras. [0016-0017] and fig. 1 a worksite may be divided into one or more work locations (14a, 14b, 14c) or zones, wherein each mobile dust control machine (18) may be configured to treat the dust condition within one or more work locations (14) and may include dust control equipment (303). Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))).

Claim 7:
Carter teaches
The method of claim 1, wherein determining the occurrence of the deployment event further comprises: determining when deployment of the second machine will result in continuous operation of the second machine until a third task associated with the second machine is completed (paras. [0016-0017] and fig. 1 the controller may be operable to determine the total travel distance and/or work time of two dust control machines (18a, 18b) may be minimized by (a) dispatching the first dust control machine 118a first to the first work location 14a and subsequently to the second work location 14b, and by (b) dispatching the second dust control machine 18b to the third work location 14c; and the controller 26 may respond to the dust control signals 34 to terminate the dust treatment operation when the dust control signals 34 indicates that the dust condition at the work location 14 has been sufficiently treated).

Claim 8:
Carter teaches
The method of claim 1, further comprising: determining a second deployment event, upon detection of which third machine is deployed to the predetermined area if the third machine has not been already deployed to the predetermined work area, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined work area (([0035] when multiple work locations 14 are being monitored, the controller 26 may be operable to evaluate and compare potential routes for a dust control machine 18 (or machines) and to produce one or more dispatch signals 42 indicating a preferred route (or routes) for the dust control machine(s) 18, for example by evaluating or estimating (and potentially minimizing) total estimated travel time, fuel consumption, and/or travel distance for the dust control machine(s) 18 and/or by evaluating dust conditions within the work locations 14. For example, the controller 26 may be operable to determine (1) that dust conditions (characteristics)within three work locations 14a, 14b, 14c warrant dust treatment operations;); and upon detection of the second deployment event, deploying the third machine to the predetermined area (further, (2) that total travel distance and/or work time of two dust control machines 18a, 18b may be minimized by (a) dispatching the first dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b and by (b) dispatching the second dust control machine 18b to the third work location 14c. Thus, a controller 26 may be operable to evaluate information regarding: (i) dust conditions within one or more work locations 14; (ii) the locations(s) of one or more dust control machines 18; and/or (iii) the location(s) of one or more work locations 14, and to dispatch one or more dust control machines 18 to the location(s) 14 in response to the evaluated information).

Claim 9:
Carter teaches
The method of claim 1, wherein the deployment event is modified based on data received from the first machine (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Tinglerr in view of Casal, as applied in claim 1, Alexander Rennemann (US 2016/0082954 A1, hereinafter “Rennemann”).
Claim 4:
Carter teaches
The method of claim 2, wherein is triggered when the first machine enters the second segment of the plurality of segments …. (para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a. When mobile dust monitors 22d are used, each mobile dust monitor 22d may be associated with locating equipment 24 such as a Global Positioning System (GPS) for example, so that the position of the dust monitor 22d may be tracked, such as by the controller 26, and associated with an appropriate work location 14a. [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c (The GPS signal of the work machine mounted on grading machine keep track of the location of the machine wherein the deployment of said machine to multiple segments is done in sequence thereby once the work is done in segment 1 (14 a) the machine 18a moves to second segment (14b) to perform the second task while the GPS keep track of the machine)).
While Carter teaches para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a and [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c, it does not teach that the task to performed is grading work Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, Johnson teaches triggering events of machine living a segment or entering a segment as described in [0050-0054] and figure 9, neither explicitly teach the following, Rennemann teaches:
…to perform grading work (par. [0010] the predetermined tasks may include a compacting operation, a clearing operation, a leveling operation (grading work), a hauling operation, a digging operation, a loading operation, or any other type of operation that alter current geography at the worksite 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, Tingler, and Casal incorporate the teachings of Rennemann to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters such as grading work, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Tingler in view of Casal, as applied in claim 1, and further in view of H. Dean McGee (US 2012/0215351 A1, hereinafter “McGee”).
Claim 5:
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches:
The method of claim 2, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined work area (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, Tingler, and Casal incorporate the teachings of McGee to include the restriction of number of machines allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 6:
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches:
The method of claim 2, further comprising: upon detection of the first machine and second machine within a same segment of the plurality of segments, discontinuing autonomous mode associated with the first machine and the second machine (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, Tingler, and Casal incorporate the teachings of McGee to include the restriction of number of machines allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  in view of Jackson in view of Tinglerr in view of Casal, as applied in claim 1, and further in view of Arun Iyengar  (US 2017/0149875 A1, hereinafter “Iyengar”).
Claim 10
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], it does not explicitly teach the following, however Jackson teaches:
The method of claim 1, wherein determining the deployment event further comprises: determining a first feature vector, the first feature vector comprising data related to characteristics of the first machine and the second machine, and characteristics of the predetermined area (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.);
and determining the deployment event (para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task, wherein machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], Jackson teaches [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.), they do not explicitly teach the following, however, Iyengar teaches:
a comparison of the first feature vector with a plurality of completed job feature vectors, the completed job feature vectors comprising data 21Attorney Docket No.: 00152-2219-01000 Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed jobs on a plurality of predetermined areas ([0071] A prediction model for the total execution time may be based on an analysis of task execution history log information stored in a database 702 as shown in FIG. 7. Certain feature vector data may be collected from each task that is executed by one or more computation nodes and then is stored in the database 702. One example of execution log data for each task may include a task ID 704 (or task name), a task start time 706, the volume of input data 708, the cloud ID 710 (or cloud name), the one or more machine IDs 712 used for the computation hardware during execution of the particular task, the one or more machine types 714, and the total execution time 716 that was measured for executing the particular task. A prediction model may use a KNN clustering algorithm, for example, built for the particular task based on many task execution logs of that particular task stored in the history database 702. When a new instance of that particular task is to be considered for computation hardware cost, its feature vector is provided to the prediction model which then uses the feature vector information to analyze the past task execution history log information stored in the database 702 to estimate and predict the execution time for the new instance of the particular task on at least one computation node in an application deployment configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, Tingler, and Casal incorporate the teachings of Iyengar to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed job, because the references are analogous and compatible since they are both directed project management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].

Claim 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Michael McDaniel (US 2011/0311102 A1, hereinafter “McDaniel”) in view of Tingler in view of Casal.
Claim 11
Carter teaches:
A system for optimal utilization of work machines for performing tasks across a predetermined work area, comprising: deploying, in response to the single request, a first machine of the plurality of machines to the predetermined work area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14);
after determining that the first machine will be able to trigger the deployment event, determining occurrence of the deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined work area([0033] In one example, the controller 26 may receive dust control signals 34a, 34b, 34c from multiple dust monitors 22a, 22b, 22c indicative of dust conditions (characteristic) within multiple work locations 14a, 14b, 14c. The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b);
and upon detection of the deployment event, deploying the second machine to the predetermined work area to execute a second task of the plurality of tasks autonomously ([0033] the controller 26 may produce one or more dispatch signals 42 for dispatching a first one of the dust control machines 18a to the first work location 14a and for dispatching a second one of the dust control machines 18b to the second work location 14b),
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Jackson teaches:
one or more processors; and at least one non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations ([0038] processor and computer readable medium to execute stored instructions) comprising: electronically receiving a single request to initiate a job on the predetermined work area, the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
electronically receiving information indicative of one or more characteristics of a first machine of the plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task);
determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition (characteristics of the predetermined area). Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task);
wherein the single request to initiate the job on the predetermined work area is the only request to perform the job ([0031] Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task for the construction project, etc.)),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches a work site may be divided into one or more work locations 14a, 14b, 14c or zones, dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and the controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however McDaniel teaches:
setting a size of the predetermined work area based on the received one or more characteristics of the first machine (claim 11 of McDaniel teaches one of a size or a number of zones is adjustable based on at least one of a speed of the mobile machine, a type of the mobile machine, a condition of the mobile machine, a worksite condition, or an operator preference);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of McDaniel to incorporate defining a size of the predetermined area based on the received one or more characteristics of the first machine, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Tingler teaches:
determining whether the first machine will be able to trigger a deployment event based on operation of the first machine in the predetermined work area toward autonomously completing the first task ([0045] –[0050] describes  robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots, which describes conditional steps based on parameters(trigger) for deployment and task assignment of a task));
in response to determining that the first machine will be unable to trigger the deployment event, automatically deploying a third machine to execute the first task of the plurality of tasks autonomously ([0045] – [0050] describes robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots);
after determining that the first machine will be able to trigger the deployment event, determining, using the processing circuitry, occurrence of the deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined work area, including determining that the first machine has entered the second segment of the predetermined work area based on the information indicating the location of the first machine in the first segment(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
in response to determining the occurrence of the deployment event based on the first machine entering the second segment, outputting signaling, using the processing circuitry, to deploy the second machine to the first segment of the predetermined work area to execute a second task of the plurality of tasks autonomously(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
and in response to the signaling to deploy the second machine, deploying, using the processing circuitry, the second machine to the first segment of the predetermined area to execute the second task of the plurality of tasks autonomously(Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of Tinglerr to include dispatch an appropriate machine based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task and available machinery which will avoid any downtime.
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Casal teaches:
and wherein the second task is based on the first task and cannot occur without the first task being completed ([0466] a work unit may be composed of a plurality of dependent steps. The dependencies of performing other task actions based on the completion of a first task in the list of tasks may be determined. This may include taking a list of candidate steps for completing a work unit or task and determining what, if any dependencies may exist for each of the steps in the list on a first task. The list of steps may be predefined; based on historical associations among tasks; determined dynamically based on analysis of a work unit. [0467] At least one such dependency of a task step on an outcome of another task step task may be determined upon the completion of an initial task. In this way a next task, work unit, or task step may be dynamically determined during processing of a project, such as a translation project as a first task, work unit, or step may be finished. The completion of an initial task may be tracked so that the output of the initial task, along with the determined dependent task may be routed to an appropriate task entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Tingler to incorporate the teachings of Casal to include task dependency, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on dependent task.

Claim 12:
Carter teaches
The system of claim 11, wherein determining the deployment event comprises: dividing the predetermined area into a plurality of segments, wherein a size of each of the plurality of segments is based on the characteristics … of the first machine, and based on the characteristics of the predetermined area., (paras. [0016-0017] and fig. 1 a worksite may be divided into one or more work locations (14a, 14b, 14c) or zones, wherein each mobile dust control machine (18) may be configured to treat the dust condition within one or more work locations (14) and may include dust control equipment (303). Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))).
While Carter teaches a work site may be divided into one or more work locations 14a, 14b, 14c or zones, dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and the controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however McDaniel teaches:
Wherein the characteristics is based on a speed (claim 11 of McDaniel teaches one of a size or a number of zones is adjustable based on at least one of a speed of the mobile machine, a type of the mobile machine, a condition of the mobile machine, a worksite condition, or an operator preference. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of McDaniel to incorporate defining a size of the predetermined area based on the received one or more characteristics of the first machine, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.

Claim 16:
Carter teaches
The system of claim 11, wherein determining t the occurrence of the deployment event further comprises: determining when deployment of the second machine will result in continuous operation of the second machine until a third task associated with the second machine is completed. (paras. [0016-0017] and fig. 1 the controller may be operable to determine the total travel distance and/or work time of two dust control machines (18a, 18b) may be minimized by (a) dispatching the first dust control machine 118a first to the first work location 14a and subsequently to the second work location 14b, and by (b) dispatching the second dust control machine 18b to the third work location 14c; and the controller 26 may respond to the dust control signals 34 to terminate the dust treatment operation when the dust control signals 34 indicates that the dust condition at the work location 14 has been sufficiently treated).

Claim 17:
Carter teaches
The system of claim 11, the operations further comprising: determining a second deployment event, upon detection of which the third machine is deployed to the predetermined work area if the third machine has not been already deployed to the predetermined work area,, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined area (([0035] when multiple work locations 14 are being monitored, the controller 26 may be operable to evaluate and compare potential routes for a dust control machine 18 (or machines) and to produce one or more dispatch signals 42 indicating a preferred route (or routes) for the dust control machine(s) 18, for example by evaluating or estimating (and potentially minimizing) total estimated travel time, fuel consumption, and/or travel distance for the dust control machine(s) 18 and/or by evaluating dust conditions within the work locations 14. For example, the controller 26 may be operable to determine (1) that dust conditions (characteristics)within three work locations 14a, 14b, 14c warrant dust treatment operations;); and upon detection of the second deployment event, deploying the third machine to the predetermined area (further, (2) that total travel distance and/or work time of two dust control machines 18a, 18b may be minimized by (a) dispatching the first dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b and by (b) dispatching the second dust control machine 18b to the third work location 14c. Thus, a controller 26 may be operable to evaluate information regarding: (i) dust conditions within one or more work locations 14; (ii) the locations(s) of one or more dust control machines 18; and/or (iii) the location(s) of one or more work locations 14, and to dispatch one or more dust control machines 18 to the location(s) 14 in response to the evaluated information).

Claim 18:
Carter teaches
The system of claim 11, wherein the deployment event is modified based on data received from the first machine (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a).

Claim 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of McDaniel in view of Tingler in view of Casal, as applied in claims 12, and further in view of H. Dean McGee (US 2012/0215351 A1, hereinafter “McGee”).
Claim 14:
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches:
The system of claim 12, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined work area (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, McDaniel, Tinglerr, and Casal incorporate the teachings of McGee to include the restriction of number of machines allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 15:
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches:
The system of claim 12, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined area (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, McDaniel, Tinglerr, and Casal incorporate the teachings of McGee to include the restriction of number of machines allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of McDaniel in view of Tinglerr in view of Casal, as applied in claim 11, and further in view of Arun Iyengar (US 2017/0149875 A1, hereinafter “Iyengar”).
Claim 19
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], it does not explicitly teach the following, however Jackson teaches:
The system of claim 11, wherein determining the occurrence of the deployment event further comprises: determining a first feature vector, the first feature vector comprising data related to characteristics of the first machine and the second machine, and characteristics of the predetermined area; (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.);
and determining the deployment event (para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task, wherein machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], Jackson teaches [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.), they do not explicitly teach the following, however, Iyengar teaches:
a comparison of the first feature vector with a plurality of completed job feature vectors, the completed job feature vectors comprising data 21Attorney Docket No.: 00152-2219-01000 Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed jobs on a plurality of predetermined work areas including the predetermined work area ([0071] A prediction model for the total execution time may be based on an analysis of task execution history log information stored in a database 702 as shown in FIG. 7. Certain feature vector data may be collected from each task that is executed by one or more computation nodes and then is stored in the database 702. One example of execution log data for each task may include a task ID 704 (or task name), a task start time 706, the volume of input data 708, the cloud ID 710 (or cloud name), the one or more machine IDs 712 used for the computation hardware during execution of the particular task, the one or more machine types 714, and the total execution time 716 that was measured for executing the particular task. A prediction model may use a KNN clustering algorithm, for example, built for the particular task based on many task execution logs of that particular task stored in the history database 702. When a new instance of that particular task is to be considered for computation hardware cost, its feature vector is provided to the prediction model which then uses the feature vector information to analyze the past task execution history log information stored in the database 702 to estimate and predict the execution time for the new instance of the particular task on at least one computation node in an application deployment configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, McDaniel, Tinglerr, and Casal incorporate the teachings of Iyengar to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed job, because the references are analogous and compatible since they are both directed project management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Rennemann in view of Tinglerr in view of Casal.
Claim 20
Carter teaches:
A computer-implemented method of optimal utilization of machines for performing tasks across a predetermined work area on a construction site that includes a first segment and a second segment, the computer-implemented method comprising: electronically receiving a request to initiate a job on the predetermined work area, (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b)));
autonomously deploying, in response to the single request, a first machine of the plurality of machines to the first segment of the predetermined work area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
determining a location of the first machine in the first segment as the first machine performs …. work ([0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
wherein the single request to initiate the job on the predetermined work area is the only request to perform the job (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14),
wherein occurrence of the deployment event is determined prior to the first machine leaving the first segment([0027] The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b) (the dispatch is determined prior the machine moves to the second location)),
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Jackson teaches:
the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a and [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c, it does not teach that the task to performed is grading work Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, Johnson teaches triggering events of machine living a segment or entering a segment as described in [0050-0054] and figure 9, neither explicitly teach the following, Rennemann teaches:
…to perform grading work (par. [0010] the predetermined tasks may include a compacting operation, a clearing operation, a leveling operation (grading work), a hauling operation, a digging operation, a loading operation, or any other type of operation that alter current geography at the worksite 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Johnson to incorporate the teachings of Rennemann to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters such as grading work, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand.
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Tingler teaches:
determining whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task ([0045] –[0050] describes  robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots, which describes conditional steps based on parameters(trigger) for deployment and task assignment of a task));
in response to determining that the first machine will be unable to trigger the deployment event, outputting signaling to deploy a third machine to execute the first task of the plurality of tasks autonomously deploying, in response to the signaling automatically deploy the third machine, the third machine to execute the first task of the plurality of tasks autonomously ([0045] –[0050] describes  robot task scheduling engine 122 can determine particular characteristics of the individual robots (e.g., sensor quality, battery life, speed, ground or air movement, etc.) to automatically prioritize which particular robot is appropriate for a given task. Robot task scheduling engine 122 also can use the particular characteristics of the individual robots to reassign tasks among robots if particular characteristic(s) of one or more of the robots are necessary to complete a task, such that other tasks can be reassigned to one or more other suitable robots. [0046] For example, a store may have three robots: Robot A, which is capable of ground operation having a camera, Robot B, which is capable of ground operation having a temperature sensor, and Robot C, which is capable of flight and having a camera. At a given moment, Robot A has 90% battery remaining, Robot B has 25% battery remaining, and Robot C has 75% battery remaining. The tasks in robot task list 200 can be applied to any of the robots for the store based on these characteristics. Robot task scheduling engine 122 is configured to analyze the tasks in robot task list 200 and Robot A, Robot B, and Robot C characteristics to determine which tasks should be assigned to which robot and when the robot should execute the task);
after determining that the first machine will be able to trigger the deployment event, determining occurrence of the deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined work area, including determining that the first machine has entered the second segment to perform grading work, based on the information indicative of the location of the first machine in the first segment (Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
and in response to determining the occurrence of the deployment event, autonomously deploying the second machine to the first segment of the predetermined work area to execute a second task of the plurality of tasks autonomously (Examiner notes the following limitation is a conditional step based on the determining, using the processing circuitry, whether the first machine in the first segment will be able to trigger a deployment event based on operation of the first machine in the first segment toward autonomously completing the first task step and under BRI is not a required step);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of Tingler to include dispatch an appropriate machine based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task and available machinery which will avoid any downtime.
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines, it does not explicitly teach the following, however Casal teaches:
and wherein the second task is based on the first task and cannot occur without the first task being completed ([0466] a work unit may be composed of a plurality of dependent steps. The dependencies of performing other task actions based on the completion of a first task in the list of tasks may be determined. This may include taking a list of candidate steps for completing a work unit or task and determining what, if any dependencies may exist for each of the steps in the list on a first task. The list of steps may be predefined; based on historical associations among tasks; determined dynamically based on analysis of a work unit. [0467] At least one such dependency of a task step on an outcome of another task step task may be determined upon the completion of an initial task. In this way a next task, work unit, or task step may be dynamically determined during processing of a project, such as a translation project as a first task, work unit, or step may be finished. The completion of an initial task may be tracked so that the output of the initial task, along with the determined dependent task may be routed to an appropriate task entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Tingler to incorporate the teachings of Casal to include task dependency, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on dependent task.

Claim 21:
Carter teaches
The computer-implemented method according to claim 20, further comprising: determining a second deployment event, upon detection of which the third machine is deployed to the predetermined work area if the third machine has not been already deployed to the predetermined work area,, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined area (([0035] when multiple work locations 14 are being monitored, the controller 26 may be operable to evaluate and compare potential routes for a dust control machine 18 (or machines) and to produce one or more dispatch signals 42 indicating a preferred route (or routes) for the dust control machine(s) 18, for example by evaluating or estimating (and potentially minimizing) total estimated travel time, fuel consumption, and/or travel distance for the dust control machine(s) 18 and/or by evaluating dust conditions within the work locations 14. For example, the controller 26 may be operable to determine (1) that dust conditions (characteristics)within three work locations 14a, 14b, 14c warrant dust treatment operations;); and upon detection of the second deployment event, deploying the third machine to the predetermined area (further, (2) that total travel distance and/or work time of two dust control machines 18a, 18b may be minimized by (a) dispatching the first dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b and by (b) dispatching the second dust control machine 18b to the third work location 14c. Thus, a controller 26 may be operable to evaluate information regarding: (i) dust conditions within one or more work locations 14; (ii) the locations(s) of one or more dust control machines 18; and/or (iii) the location(s) of one or more work locations 14, and to dispatch one or more dust control machines 18 to the location(s) 14 in response to the evaluated information).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Rennemann in view of Tingler in view of Casal, as applied in claim 20, and further in view of McGee.
Claim 14:
While Carter teaches dispatch dust control machines automatically to a work location when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches:
The computer-implemented method according to claim 20, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined work area. (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, Rennemann, Tingler, and Casal incorporate the teachings of McGee to include the restriction of number of machines allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060047377 A1
SYSTEMS AND METHODS FOR CONTROLLING MACHINE OPERATIONS
Ferguson; Alan Lewis et al.
US 20160146611 A1
AUTOMATING DISTRIBUTION OF WORK IN A FIELD
Matthews; Paul Ross


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683
                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683